Citation Nr: 1022242	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lower back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to April 
2000, and from February 2003 to September 2003.  She was 
discharged from the U.S. Army Reserves in August 2005.  Other 
periods of inactive duty for training and active duty for 
training for this period are not verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was remanded in October 2008 for further 
development, to include obtaining additional service 
treatment records, records of treatment accorded the Veteran 
by her private treating physician, and to afford the Veteran 
VA additional examination.  These actions were completed, 
however, upon review of the record, remand is again required 
for the following reasons.

First, in May 2010, the Board received additional evidence 
concerning the Veteran's claim in the form additional service 
treatment records, a lay witness statement and a statement 
from the Veteran's employer.  The service treatment records 
submitted are copies of documents dated November and December 
2004 which were already of record.  However, the lay witness' 
statement and the statement from the Veteran's employer were 
not previously of record.  They are dated after and were 
received subsequent to the last supplemental statement of the 
case, which was issued in March 2010.  

The lay witness statement is dated in April 2010 and 
proffered by a Staff Sergeant who was a full-time unit staff 
member was assigned to the Veteran's unit during the time 
period just prior to the Veteran's deployment until after the 
Veteran's discharge.  The Staff Sergeant attests to the 
conditions under which the Veteran served while deployed in 
Kuwait and the Veteran's report of a back injury during her 
active service.  The injury was caused by the door of a 
connex box being closed on the Veteran during a sandstorm and 
striking her in the lower back.  The Staff Sergeant stated 
the Veteran notified her Sergeant, who reported to medical, 
and obtained the ice packs and Icy Hot with which the Veteran 
self-treated.  The Staff Sergeant attested that the Veteran's 
duties were physical in nature and were performed in overall 
conditions that were aggravated by the lack of hand dollies, 
initial improper bedding, and the need to wear full battle 
gear including body armor with SAPI plate, helmet, and 
weapon.  She stated that the Veteran reported back pain both 
prior to and after the injury, including to her Commanding 
Officer and in several messages home.  In her messages, she 
indicated that sick call procedures were not well defined and 
she did not know where to report.  The Staff Sergeant further 
stated that the Veteran continued to experience back pain 
after she returned from overseas, and this hampered her 
productivity-specifically, she had trouble lifting and 
bending, and had difficulty passing her physical readiness 
test due to chronic back pain.  She sought treatment from her 
personal physician and underwent magnetic resonance imaging 
(MRI).  Two slipped disks were identified as the cause of her 
back pain, which the Veteran reported to the Battle Assembly, 
including the Staff Sergeant.  She applied for a permanent 
profile, but was denied.  The Staff Sergeant stated the 
Veteran received orders in July 2005 discharging her from the 
U.S. Army Reserve without an exit physical and with her 
medical issues unresolved.

The statement from the Veteran's employer is dated in May 
2010.  It is noted that the Veteran worked for the Department 
of the Army as a civilian.  The statement indicates that the 
Veteran's employer purchased a special chair for the Veteran 
when she returned from active duty in September 2003 due to 
her lower back pain and upon medical documentation from her 
physician that she had two slipped discs in her lower back.  
The statement does not indicate whether the Veteran is still 
employed by the Department of the Army.  However, the March 
2006 VA examination report shows she was then employed.  The 
January 2010 VA examination states that the Veteran was then 
unemployed.

The evidence was received at the Board outside the 30 days 
provided for the Veteran to submit additional information in 
the April 14, 2010 notification letter sent with the March 
2010 supplemental statement of the case.  However, the 
Veteran did respond affirmatively to the supplemental 
statement of the case, stating in April 2010 that she had 
more evidence to submit and would do so.  The evidence is 
clearly pertinent, as it provides lay witness evidence of an 
inservice back injury and continuity of symptomatology from 
that time to at least 2005, and an employer's statement that 
may provide continuity of symptomatology into 2006 if not 
longer.  The Veteran did not provide waiver of review by the 
agency of original jurisdiction (AOJ).  The Board finds this 
evidence must be returned to the AOJ for review and issuance 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c), 19.37 (2009). 

Second, the January 2010 provides an inadequate basis upon 
which to adjudicate this claim.

It is not clear from the report that the examiner reviewed 
the Veteran's claims file in its entirety.  In particular, 
the examiner noted only that the Veteran she reported an 
injury and back pain in 2003 while carrying heavy equipment 
and hitting her back against a door.  The examiner then noted 
that she felt satisfactory after treatment but began to 
complain of pain and numbness in her legs after returning 
from overseas.  He made no reference to service treatment 
records following the Veteran's return from active duty.  For 
instance, he did not reference the April 2004 report of 
medical examination showing that she remained on restricted 
duty with a history of two slipped discs, or the November and 
December 2004 entries showing she remained on profile for 
lower back pain.  In addition, the examiner appears not to 
have reviewed the Veteran's private treating records 
completely either.  He did refer to the February 2004 MRI and 
to the Veteran's participation in physical therapy.  Yet, 
private records show chronic back pain (not only pain and 
numbness in the legs) well into 2005.  The file also contains 
a December 2008 statement provided by the Veteran's treating 
physician indicating that the Veteran was evaluated and 
treated, including with physical therapy, for back pain with 
radicular symptoms.  The private physician referenced a CT 
scan showing lumbar disc bulge at L3-L4 and L4-5.  This 
appears to be the February 2004 findings, but the physician 
does state when her treatment of the Veteran's ended.

The examiner diagnosed chronic lumbar strain with minimal 
limitation of motion and without any neurological deficiency 
and opined that that the condition was not at least as likely 
as not the result of her active service.  His rationale is 
not clearly stated, but appears to be based on an observation 
that the medical evidence establishes that the Veteran's back 
injury was unsymptomatic after inservice treatment and did 
not recur again until after childbirth in 2009.  This is 
clearly unsupported by the medical evidence of record.  This 
reasonining does not account for findings noted in the 
service treatment records in 2004, including clinical 
findings of back disability within the year following her 
discharge from active service.  Nor does it account for 
private medical treatment in 2005.  Finally, the examiner's 
statement concerning the Veteran's pregnancy in 2009 appears 
to be based solely on her reported history, as there are no 
records in the claims file concerning her delivery or the 
status of her back at that time.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 
109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In any event, the record now contains lay witness testimony 
of not only an inservice back injury but of complaints of 
back pain prior to and following this injury from the time of 
injury on active service to at least August 2005, when she 
was medically discharged from reserve service.  The record 
also presents possible medical evidence of treatment for a 
back condition beyond 2005.  

In light of the above, the Board finds that remand is 
warranted for a thorough and contemporaneous medical 
examination to determine the nature, extent, and etiology of 
the Veteran's current back disability with complete review of 
the claims file, to include service treatment records.  The 
Board finds it is also necessary to obtain clarification of 
the December 2008 and May 2010 statements proffered by, 
respectively, the Veteran's private treating physician and 
her employer, and to obtain current private treatment records 
including records of treatment during her pregnancy and 
delivery.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159 (2009); see Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any VA and all non-VA 
records of which the RO has notice have 
been obtained.  Specifically, all 
treatment records from Sylvia Hollowell, 
M.D. of Southfield, Michigan from 2007 to 
the present that are not already of 
record must be obtained.

2.  Take all action necessary to request 
clarification of the December 2008 and 
May 2010 statements.  Specifically, after 
obtaining appropriate release from the 
Veteran:

a)  request that Dr. Dr. Hollowell 
augment her December 2008 statement 
to indicate for how long the Veteran 
required treatment for her lower 
back condition, the current 
diagnosis of her lower back, and 
whether it is at least as likely as 
not that any diagnosed lower back 
disorder is the result of the 
Veteran's active service in 2003 or 
any incident therein.  Ask the 
physician to provide a complete 
rationale for her opinion.

b) request that the Veteran's 
employer indicate how long the 
Veteran was employed.  Also request 
that the Veteran's employer provide 
any and all medical records, 
including reports of physical 
examination or requests for special 
equipment based on a medical 
condition and supporting 
documentation.

3.  For items #1-2, conduct all follow-up 
actions required, document negative 
responses, and inform the Veteran so that 
she may attempt to obtain the necessary 
evidence on her own.

4.  After the following has been 
completed schedule the Veteran for an 
examination with the appropriate 
specialist to determine the nature, 
extent, and etiology of her claimed lower 
back disorder.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  All reported symptoms 
and observed pathology must be fully 
described and diagnosed.  

The examiner must provide an opinion as 
to whether it is at least as likely as 
not that any back pathology had its onset 
during the Veteran's period of active 
duty in 2003 or is in any way the result 
of the inservice lower back injury 
reported by the Veteran and attested to 
by her Staff Sergeant in the April 2010 
lay statement.  A complete rationale for 
the opinion must be provided.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for entitlement to 
service connection for a lower back 
disorder, with application of all 
appropriate laws and regulations, 
including consideration of lay 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought is not granted in full, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until she is so informed.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


